Case 2:18-cv-00814-SJF-SIL Document 89 Filed 01/31/19 Page 1 of 1 PageID #: 1102




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------x
 MITSUBISHI MOTORS NORTH
 AMERICA, INC.,
                           Plaintiff,               NOTICE OF MOTION
        -against-                                 By: RICHARD SIMON, ESQ.

 GRAND AUTOMOTIVE, INC. d/b/a                 To Withdraw as Defendant’s Counsel
 PLANET MITSUBISHI,
                                                Case No. 18-CV-814(SJF)(SIL)
                         Defendant.
 --------------------------------------x

       TAKE NOTICE that, upon the Declaration of RICHARD SIMON, ESQ.,

 executed January 27, 2019, and the prior proceedings herein, RICHARD

 SIMON, ESQ. will move this court, on February 28, 2019 (11:15 a.m.) at the

 scheduled case status conference, before the Hon. Sandra Feuerstein, United

 States District Judge, at the courthouse: 100 Federal Plaza, Central Islip, NY

 11722, courtroom 1010, for an Order granting his application to withdraw as

 attorney for the defendant, together with such further relief this court may

 deem just and proper, including a stay of all future proceedings herein up to

 -30- days to enable the defendant to retain substitute counsel.


 Dated: January 27, 2019
 New Haven, CT                                    /s/ RS, ESQ.
                                           _______________________
                                             RICHARD SIMON, ESQ.
                                             Attorney for Defendant
                                             1461 Franklin Ave., Suite LL-S
                                             Garden City, NY 11530
                                             631-766-8762
                                             rsimonesq@yahoo.com
